                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
                                                                                   3/19/20

ANDREA TANTAROS,
                                                     Case No. 1:19-cv-07131-ALC-RWL
                    Petitioner,

       -against-

FOX NEWS NETWORK, LLC, THE ESTATE
OF ROGER AILES, WILLIAM SHINE,
SUZANNE SCOTT, DIANNE BRANDI, and
IRENA BRIGANTI,

                     Respondents.


                   ORDER TO WITHDRAW COUNSEL FOR PETITIONER

       Petitioner Andrea Tantaros has made a Motion to Withdraw Daniel Tepper as counsel of

record. She will continue to be represented by Demet Basar of Wolf Haldenstein Adler Freeman

& Herz LLP and Bruce Fein of Fein & DelValle PLLC.

       The Motion is granted.

       SO ORDERED.




        March 19, 2020
Dated: ______________________                  ______________________________
                                               Hon. Andrew L. Carter, Jr.
                                               United Stated District Judge
